FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
[claim 29] “wherein the first planar sensor electrode and the separate edge effect compensation electrode lie in a plane and have the same perimeter with different area, such that measurement errors which are caused by capacitive edge effects of the first planar sensor electrode including deviations from an ideal edgeless or infinitely extended first planar sensor electrode are compensated on the basis of the capacitance of the separate edge effect compensation electrode.”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  No figures show a first planar sensor electrode with a corresponding edge effect compensation electrode that would have the same perimeter (see figure 5, element 5 [sensor electrode] and 2a [compensation electrode] definitely do not have the same perimeter/circumference). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Reime (US Publication 2011/0095771 previously cited) in view of De Boer et al. (2011/0193574 new art applied).
In regard to claim 16, Reime discloses a capacitive distance sensor for measuring a distance in the micrometer range (abstract, see also paragraph 31 and figures 6 and 7 for how distance changes as capacitance changes, noting that it is known for there to be a capacitance difference from very low distances (less than 1 mm/1000mircometers) to higher distances (8 mm/8000micrometers), also noting paragraph 55 states that as soon as the sensor is moved slightly away from the wall [or a very small distance] for example 1000 micrometers a large change in capacitance occurs, so this would be able to differentiate a distance of zero (touching) vs a small distance like 1000 micrometers, thus the range of this measurement device is in the micrometer range), the capacitive distance sensor comprising:
at least one first planar sensor electrode, wherein the first planar sensor electrode is designed, together with an opposite area of the object, to form a capacitance dependent on the distance, such that the distance is related to the capacitance measurement (see figure 5 electrode 5.2 or figure 8 any of electrodes SA, SB, SC, or SD, the sensor arrangement is planar as can be seen in bottom picture of figure 5 – see abstract and paragraphs 41-42 and 60); and
at least one separate tilt compensation electrode assigned to the first sensor electrode (figure 5 electrode 5.3 or figure 8 electrodes 8.11 – see abstract, paragraphs 17 and 55),
wherein the at least one planar sensor electrode and the at least one separate tilt compensation electrode are disposed in a plane, and therefore measurement errors which are caused by deviations from an ideal parallelism of the at least one planar sensor electrode and opposite object area are compensated on the basis of the capacitance of the at least one tilt compensation electrode (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct it so tilting does not affect the measurement).
Reime lacks specifically wherein the capacitive distance sensor thus presenting a linear response behavior wherein an evaluation device of the sensor determines the distance based on the linear relationship between the inverse of the distance and the capacitance measurement.
De Boer et al. discloses capacitive distance sensors (paragraph 2) that measure the distance between the sensor and the target based on a linear response behavior between the distance and the capacitance measurement (paragraph 157 -  understanding that it is well known in the art that capacitance will decrease as the distance increases – see Reime figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to include determining a value of the distance as it is related to the linear relationship between the capacitance and distance to the object as taught by De Boer et al. in order to increase the accuracy and functionality of the device so as to have the capability to detect the distance with a linear relationship and a curved relationship (seen in Reime figure 7), so as to be able to use data from both to so as to create an accurate output, also being able to determine the distance increases the functionality of the device.
	In regard to claim 17, Reime discloses wherein the at least one first tilt compensation electrode is also designed for the compensation of capacitive edge effects, or the edge effect compensation electrode is also designed for the compensation of deviations from an ideal parallelism (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct the capacitance change/edge effects it so tilting does not affect the measurement).
In regard to claim 18, Reime discloses wherein the capacitive distance sensor also comprises at least one second planar sensor electrode which in comparison to the first planar sensor electrode has the same capacitance and is electrically responsive identically but oppositely (see figures 8-10, SA-SD each have the same area which would act oppositely to the directly across electrode as the object moves – for example SA and SC, similar design to the present application figures), such that the distance is determined with the aid of the at least one first planar sensor electrode and the at least one second planar sensor electrode on the basis of a differential capacitance measurement (paragraph 60 – ‘each of the sub portions of the sensor can be measured in relation to another sub portion’).
In regard to claim 20, Reime discloses wherein the first and second planar sensor electrodes and compensation distance electrodes together form a circular arrangement which is symmetrical in the plane, wherein the first and second planar sensor electrodes form circle segments and the compensation electrodes are arranged externally, concentrically around the first and second planar sensor electrodes (see figures 8 and 10, SA-SD are at least two planar sensing electrodes forming circle arrangements and the compensation electrodes 8.11 formed concentrically around the sensing electrodes).
In regard to claim 23, Reime discloses wherein the capacitive distance sensor is designed for continuous real-time measurement of the distance from the object or has a linear response behavior by means of the compensability (abstract, the device of Reime continuously tracks the object with respect to the sensor).

In regard to claim 29, Reime discloses a capacitive distance sensor for measuring a distance to an object (abstract, see also paragraph 31 and figure 7 for how distance changes as capacitance changes), wherein the capacitive distance sensor comprises:
at least one first planar sensor electrode, wherein the at least one first planar sensor electrode is designed, together with an opposite area of the object, to form a capacitance dependent on the distance, such that the distance is determined on the basis of a capacitance measurement (see figure 5 electrode 5.2 or figure 8 any of electrodes SA, SB, SC, or SD, the sensor arrangement is planar as can be seen in bottom picture of figure 5 – see abstract and paragraphs 41-42 and 60); and 
at least one separate edge effect compensation electrode assigned to the at least one first planar sensor electrode (figure 5 electrode 5.3 or figure 8 electrodes 8.11 – see abstract, paragraphs 17 and 55), wherein the first planar sensor electrode and the separate edge effect compensation electrode lie in a plane (see figures 5 and 8, a plane is created, best shown in the bottom drawing of figure 5).
Reime lacks specifically that the first planar sensor electrode and the separate edge effect compensation electrode have the same perimeter with different area so as to have the measurement errors which are caused by the capacitive edge effects of the first planar sensor electrode including deviations from an ideal edgeless or infinitely extended first planar sensor electrode are compensated on the basis of the capacitance of the separate edge effects compensation electrode and wherein the capacitive distance sensor thus presenting a linear response behavior wherein an evaluation device of the sensor determines the distance based on the linear relationship between the inverse of the distance and capacitance measurement.
Reime does disclose a figure such that the perimeter of the first planar sensor electrode and the separate edge effect compensation electrode appear to have a very similar perimeter with a clearly different area (in the disclosure of the present invention – paragraph 60 [in PGPUB 2020/0041311] describes this as the length of the edge of both electrodes 5 and 3 [first planar electrode and separate tilt compensation] is the same but their areas are different, but this is never shown in the present invention as can be seen in the drawing objection above – this is similar in Reime in which figure 5 shows the edges between the two electrodes as the same as well in figure 8, each interior electrode SA-SD has the same edge and would appear to have a very similar perimeter as the exterior tile compensation electrode 8.11, while the electrodes have a different area), and would compensate for measurement errors which are caused by the capacitive edge effects of the first planar sensor electrode including deviations from an ideal edgeless or infinitely extended first planar sensor electrode on the basis of the capacitance of the separate edge effects compensation electrode (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct it so tilting does not affect the measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to have the same perimeter/circumference in sensing electrodes SA-SD as compared to compensation electrodes 8.11 so as to provide the best compensation electrodes benefits that would be able to be tested in multiple iterations as to sizes to provide the most accurate sensor with increased functionality which would then include the test where the perimeters of the electrodes would be the same (noting that while the MPEP 2125 states figures are not drawn to scale and the dimensions can not be relied upon, the perimeter of SB and 8.11 appear to be very close to the same size – at the very least (for what little this is worth) must closer to the same size than Applicants’ figures 5-8 when comparing electrodes 6 to 2a’).   
	[[Reime as modified still lacks wherein the capacitive distance sensor thus presenting a linear response behavior wherein an evaluation device of the sensor determines the distance based on the linear relationship between the inverse of the distance]]
De Boer et al. discloses capacitive distance sensors (paragraph 2) that measure the distance between the sensor and the target based on a linear response behavior between the distance and the capacitance measurement (paragraph 157 -  understanding that it is well known in the art that capacitance will decrease as the distance increases – see Reime figures 6 and 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to include determining a value of the distance as it is related to the linear relationship between the capacitance and distance to the object as taught by De Boer et al. in order to increase the accuracy and functionality of the device so as to have the capability to detect the distance with a linear relationship and a curved relationship (seen in Reime figure 7), so as to be able to use data from both to so as to create an accurate output, also being able to determine the distance increases the functionality of the device.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771 – previously cited) and De Boer et al. (2011/0193574 new art applied), as applied to claim 16 above, and further in view of Dauge et al. (4187460 previously cited).
In regard to claim 19, Reime as modified discloses wherein the distance sensor has at least two separate tile compensation electrodes (figure 8 – there are four compensation electrodes labeled 8.11), such that in each case the first and second planar sensor electrode and two compensation electrodes are read simultaneously (see 8.3-8.8 readings as well as figure 10 that shows the sensor implemented with an electronic system that receives signals from the sensors which would happen at the same time – paragraph 62).
Reime as modified lacks specifically wherein the distance sensor comprises four integrators.
Dauge et al. discloses a capacitance measurement device having a compensation part for drift, in which the capacitance measurement device has an electrode connected to an integrator (abstract, see figure 4 – integrator 107 see also column 11 lines 51-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime as modified to have an electrode in the sensor connected to an integrator as taught by Dauge et al., and thus, have each electrode in Reime connected to an integrator (similar to how each electrode of the sensor is connected to resistors in figure 10), in order to be able to accumulate the input quantity over a desired time, therefore, keeping track of the capacitance over a period of time increasing the functionality of the system.
	
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771 – previously cited) and De Boer et al. (2011/0193574 new art applied) as applied to claim 16 above, and further in view of Chen et al. (US Publication 2013/0160554 previously cited).
In regard to claim 21, Reime as modified lacks specifically wherein the first and second planar sensor electrodes and the compensation electrodes have contact holes for electrical contacting and the number of contact holes in the compensation electrodes is equal to the number of contact holes in the first and second planar sensor electrodes, wherein the first and second planar sensor electrodes have the same number of contact holes.
Chen et al. includes a capacitive sensor which is a circular sensor wherein holes in the electrodes correspond to each other (see paragraphs 25 and 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime as modified to have holes in the electrodes which would correspond to each other (so the same number) as taught by Chen et al. in order to provide an easy way to provide an accurate connection or multiple connections to each of the electrodes thus maintaining a high accuracy in the system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771 – previously cited) and De Boer et al. (2011/0193574 new art applied), as applied to claim 16 above, and further in view of Morimoto (US Publication 2008/0018347 previously cited).
In regard to claim 22, Reime as modified lacks specifically wherein the capacitive distance sensor further comprises electrically shielded lines for electrically contacting the at least one first planar sensor electrode or at least one separate tilt compensation electrode, wherein the electrically shielded lines can be switched to the same electrical potential as the at least one first planar sensor electrode or at least one separate tile compensation electrode or capacitive distance sensor has at least one passive electrical shielding electrode at a fixedly defined electrical potential.
Morimoto discloses a capacitive sensor in which circular electrodes that are concentric to each other (see figures 2 or 8) has a switch that can switch on a fixed potential or ground potential to the electrodes (see paragraph 17 and 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime as modified to include a switch that can provide a fixed potential to either of the electrodes as taught by Morimoto which then will essentially make either of the electrodes a shield in order to increase the functionality of the system as well as be able to provide shielding as desired by a user.  Noting that this claim is an alternative claim with many ‘or’ statements, therefore, only one of the alternative limitations are required by the prior art to read on the claim language.

Claims 24-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Publication 2012/0041712, previously cited) in view of Reime (US Publication 2011/0095771, previously cited) and Griffin et al. (10196741 new art applied).
In regard to claims 24-28 and 30, Pettersson discloses a precision bearing/method with two parts movable relative to one another (abstract – linear guide and movable member), wherein the precision bearing has at least two capacitive distance sensors measuring at least one distance between the two movable parts (abstract – displacement is measured which can be a capacitive sensor paragraph 63) and wherein the precision bearing is designed as a translation bearing (described in abstract), which has at least two capacitive distance sensors arranged at a distance from one another in an axis (y) perpendicular to the linear axis (x), such that rotations about the linear axis (x) can be compensated (see figure 1, paragraphs 25-27) such that the precision bearing is intended for use in a high precision meter (this ‘high’ precision is relative and it is clear by the disclosure of Pettersson that high precision is desired and thus ‘intended’), wherein the method is carried out with a machine readable carrier having program code (calculation unit 11 – see paragraphs 89 and 90 would have computer code in order to control the bearing system).
Pettersson lacks specifically wherein [claims 24 and 28] the capacitive distance sensor specifically includes (sensor according to claim 16):
at least one first planar sensor electrode, wherein the first planar sensor electrode is designed, together with an opposite area of the object, to form a capacitance dependent on the distance, such that the distance is related to the capacitance measurement; and
at least one separate tilt compensation electrode assigned to the first sensor electrode,
wherein the at least one planar sensor electrode and the at least one separate tilt compensation electrode are disposed in a plane, and therefore measurement errors which are caused by deviations from an ideal parallelism of the at least one planar sensor electrode and opposite object area are compensated on the basis of the capacitance of the at least one tilt compensation electrode, 
wherein the capacitive distance sensor thus presenting a linear response behavior wherein an evaluation device of the sensor determines the distance based on the linear relationship between the inverse of the distance and the capacitance measurement;
and wherein the capacitive distance sensor for determines a distance in the micrometer range such that [claim 25] a deviation from an ideal parallelism of the two moveable parts relative one another can be compensated.
Reime discloses a capacitive distance sensor for measuring a distance in the micrometer range (abstract, see also paragraph 31 and figures 6 and 7 for how distance changes as capacitance changes, noting that it is known for there to be a capacitance difference from very low distances (less than 1 mm/1000mircometers) to higher distances (8 mm/8000micrometers), also noting paragraph 55 states that as soon as the sensor is moved slightly away from the wall [or a very small distance] for example 1000 micrometers a large change in capacitance occurs, so this would be able to differentiate a distance of zero (touching) vs a small distance like 1000 micrometers, thus the range of this measurement device is in the micrometer range), the capacitive distance sensor comprising:
at least one first planar sensor electrode, wherein the first planar sensor electrode is designed, together with an opposite area of the object, to form a capacitance dependent on the distance, such that the distance is related to the capacitance measurement (see figure 5 electrode 5.2 or figure 8 any of electrodes SA, SB, SC, or SD, the sensor arrangement is planar as can be seen in bottom picture of figure 5 – see abstract and paragraphs 41-42 and 60); and
at least one separate tilt compensation electrode assigned to the first sensor electrode (figure 5 electrode 5.3 or figure 8 electrodes 8.11 – see abstract, paragraphs 17 and 55),
wherein the at least one planar sensor electrode and the at least one separate tilt compensation electrode are disposed in a plane, and therefore measurement errors which are caused by deviations from an ideal parallelism of the at least one planar sensor electrode and opposite object area are compensated on the basis of the capacitance of the at least one tilt compensation electrode (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct it so tilting does not affect the measurement) such that the sensor compensates for an ideal parallelism of the two moveable parts with respect to each other (tilt is compensated for so that an ideal parallelism is accomplished as best as possible – abstract, see also explanation in the rejection of claims 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Pettersson to include having multiple capacitive sensors as taught by Reime to be attached to machine parts in order to have an accurate detection of the displacement which is able to not react to tilting or small changes in the spacing (abstract) in order to keep the accuracy of the sensor very high.
[[Reime as modified still lacks wherein the capacitive distance sensor thus presenting a linear response behavior wherein an evaluation device of the sensor determines the distance based on the linear relationship between the inverse of the distance]]
De Boer et al. discloses capacitive distance sensors (paragraph 2) that measure the distance between the sensor and the target based on a linear response behavior between the distance and the capacitance measurement (paragraph 157 -  understanding that it is well known in the art that capacitance will decrease as the distance increases – see Reime figures 6 and 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Pettersson as modified by Reime to include determining a value of the distance as it is related to the linear relationship between the capacitance and distance to the object as taught by De Boer et al. in order to increase the accuracy and functionality of the device so as to have the capability to detect the distance with a linear relationship and a curved relationship between capacitance (seen in Reime figure 7), so as to be able to use data from both relationships to so as to create an accurate output, also being able to determine the distance increases the functionality of the device.

Response to Arguments
In regard to Applicant’s arguments filed on 8 June 2022, Applicant states that:
Drawings:
As set forth in MPEP 608.02 Drawing [R-07.2015], the statutory requirement for showing the claimed invention only requires that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented...” (See 35 U.S.C. 113 and 37 CFR $1.81(a), which states “[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented...”’).
In the present circumstance, the feature “first planar sensor electrode” and the “separate edge effect compensation electrode” lying “in a plane” is readily understandable without additional drawings. Furthermore, the feature “first planar sensor electrode” and the “separate edge effect compensation electrode” having “the same perimeter with different area” is readily understandable without additional drawings. Thus, additional drawings are not required for anyone to understand the subject matter to be patented.

While it is respectfully traversed that the feature of “first planar sensor electrode” and the “separate edge effect compensation electrode” having “the same perimeter with different area” is readily understandable, the full combination is much less readily understandable, (limitation seen below):  
“at least one separate edge effect compensation electrode assigned to the at least one first planar sensor electrode wherein the first planar sensor electrode and the separate edge effect compensation electrode lie in a plane and have the same perimeter with different area so as to have the measurement errors which are caused by the capacitive edge effects of the first planar sensor electrode including deviations from an ideal edgeless or infinitely extended first planar sensor electrode are compensated on the basis of the capacitance of the separate edge effects compensation electrode”.
Having two electrodes with the same perimeter but different area has some complexity.  For example, if you have one electrode that is a rectangle 4 x 5, meaning that the perimeter is 18 (all the sides added together) and the area is 20 (l x w).  Then you would need to solve an equation for perimeter 18 = 2(l) + 2(w), where you could add pick either a length and then solve for the w to create a different area.  So for example having a rectangle with 8 x 1 (when you introduce curved lengths, it is much more complex).  What is required is a drawing having two of these types of electrodes in the same plane that are still able to provide tilt compensation so the public understands what is being invented.  This clearly “necessary for the understanding of the subject matter sought to be patented” as it is one of Applicant’s main arguments as to patentability.  
35 U.S.C. 112 rejections 
As to the amendment including the limitation “measuring a distance in the micrometer range” and “wherein the capacitive distance sensor thus presenting a linear response behavior wherein an evaluation device of the sensor determines the distance based on the linear relationship between the inverse of the distance” overcome the 35 U.S.C. 112 rejections, thus, these rejections have been withdrawn.  
Applicant is recommended in the claim language to claim “an evaluation device configured to receive the capacitance measurement and determine the distance based on a linear relationship between the inverse of the distance and the capacitive measurement” instead of the amendment stating “the capacitance distance sensor thus presenting …” [would have to change some punctuation and use of the word ‘and’, as well have the language in method form for the method claim].  This would help differentiate between structural elements and functional elements in the claim language.
Prior Art
Applicant is correct in that the combination of Reime and Griffin et al. no longer teaches the amended claims.  A new reference has been cited, De Boer et al. (2011/0193574) which replaces the Griffin et al. reference in the new rejection above.  Applicant argues that Reime would not be interested in a distance measurement.  This is respectfully traversed, as being able to detect a distance to an object from the wall or even another object is behind the wall that you cannot see (see abstract of Reime) would increase the functionality of the device (would not only be able to locate a nail or pipe behind the wall, but how far from the wall it is).
Further, Applicant is correct in the Reime specifically discloses in figure 7a non-linear response behavior in the capacitance to distance (though it is mostly linear between 3mm and 7mm, see figure 7) – it is well known in the art, that in certain circumstances the relationship is linear and other circumstance the relationship is more curved, therefore, it would be beneficial to be able to create functionality such that the system (thus allowing De Boer et al. to be a proper teaching reference to the system of Reime) would use the linear relationship in certain circumstances and the curved relationship in other circumstances (this relationship at different times is described in Yoon et al. – US Publication 2014/0248574 – paragraph 37).
In regard to claim 29, the claim reads “at least one separate edge effect compensation electrode assigned to the at least one first planar sensor electrode, wherein the first planar sensor electrode and the separate edge effect compensation electrode lie in a plane and have the same perimeter with different area”, therefore, the two compensation electrodes together can have the same perimeter with a different area than the one electrode (in figure 5 - compensation electrodes 2a’’+2a’ vs planar sensor electrode 6).  It was not stated they had the same perimeter, it was just stated the added together the perimeter would be “close”.  Then there was an argument about why it would be “obvious” to have the same perimeter.  Noting that figure 8 would also be much closer and if the perimeter was different it would be negligible and an obvious modification if different.  Applicant has not argued why the Examiner erred in saying the difference between Reime and the claimed invention is obvious.  See a copy of the rejection of claim 29 below, which is stated what Reime specifically lacks and what Reime does discloses which is a bit similar to the claimed invention and then why it would be an obvious modification.   
Reime lacks specifically that the first planar sensor electrode and the separate edge effect compensation electrode have the same perimeter with different area so as to have the measurement errors which are caused by the capacitive edge effects of the first planar sensor electrode including deviations from an ideal edgeless or infinitely extended first planar sensor electrode are compensated on the basis of the capacitance of the separate edge effects compensation electrode and wherein the capacitive distance sensor thus presenting a linear response behavior wherein an evaluation device of the sensor determines the distance based on the linear relationship between the inverse of the distance and capacitance measurement.
Reime does disclose a figure such that the perimeter of the first planar sensor electrode and the separate edge effect compensation electrode appear to have a very similar perimeter with a clearly different area (in the disclosure of the present invention – paragraph 60 [in PGPUB 2020/0041311] describes this as the length of the edge of both electrodes 5 and 3 [first planar electrode and separate tilt compensation] is the same but their areas are different, but this is never shown in the present invention as can be seen in the drawing objection above – this is similar in Reime in which figure 5 shows the edges between the two electrodes as the same as well in figure 8, each interior electrode SA-SD has the same edge and would appear to have a very similar perimeter as the exterior tile compensation electrode 8.11, while the electrodes have a different area), and would compensate for measurement errors which are caused by the capacitive edge effects of the first planar sensor electrode including deviations from an ideal edgeless or infinitely extended first planar sensor electrode on the basis of the capacitance of the separate edge effects compensation electrode (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct it so tilting does not affect the measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to have the same perimeter/circumference in sensing electrodes SA-SD as compared to compensation electrodes 8.11 so as to provide the best compensation electrodes benefits that would be able to be tested in multiple iterations as to sizes to provide the most accurate sensor with increased functionality which would then include the test where the perimeters of the electrodes would be the same (noting that while the MPEP 2125 states figures are not drawn to scale and the dimensions can not be relied upon, the perimeter of SB and 8.11 appear to be very close to the same size – at the very least (for what little this is worth) must closer to the same size than Applicants’ figures 5-8 when comparing electrodes 6 to 2a’).
This argument that the Applicant is making makes it even more clear why a drawing showing this feature of having the same perimeter with different area feature is very important.  
No dependent claims were specifically argued, and, thus, they remain rejected in the new rejection in a similar manner as previously rejected (the previous reference to Griffin was not used in rejecting specific elements of the dependent claims).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (discussed above the change in rejection from using Griffin et al. as a secondary reference for the independent claims to using De Boer et al.).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896